Detailed Action
This office action is a response to an application filed on 6/05/2020 in which claims 10 – 29 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/05/2020.
Drawings
The Examiner contends that the drawings submitted on 6/05/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 – 13, 15 -19, 21 – 22, and 24 -28 are rejected under 35 U.S.C. 103 as being unpatentable over Dion United States Patent Application 20190089623 in view of Pietraski United States Patent Application 20150223178.
With regards to Claims 10,16, and 25,  Dion teaches a method implemented in a premises equipment that has both fixed-line and radio interfaces, ¶ [0003] The present disclosure generally discloses a path selection capability that is configured to support intelligent path selection within the context of a hybrid-access communication network including a hybrid-access gateway (HAG) and a hybrid-access customer premises equipment (HCPE) that are in communication based on a multipath communication capability.  
Obtaining channel state information for both radio and fixed-line interfaces from an access gateway coupled to a network by both fixed and radio interfaces;  ¶ [0004]The processor is configured to receive, by an HCPE from a HAG via a multipath connection between the HCPE and the HAG, downlink traffic intended for a customer premises equipment (CPE) associated with the HCPE. The processor is configured to determine, by the HCPE from the downlink traffic based on a marker signaled within the downlink traffic{i.e. information}, flow identification information associated with the downlink traffic.
where a fixed-line path between the access gateway and the premises equipment includes the fixed-line interface coupled to one or more metal or optical fiber lines and a radio path between the access gateway and the premises equipment includes one or more radio interfaces utilizing one or more radio bearers to reach the access gateway;¶ [0018] The access networks 130 may include any access networks which may support communication between the HCPE 110 and the HAG 120. The access networks 130 may include one or more wireline access networks, one or more wireless access networks, or the like, as well as various combinations thereof. For example, the access networks 130 may include one or more of a digital subscriber line (DSL) access network, a Data Over Cable Service Interface Specification (DOCSIS) access network, a passive optical network (PON) access network, a cellular access network (e.g., Third Generation (3G) cellular access networks, a Fourth Generation (4G) cellular access network (e.g., a Long Term Evolution (LTE) access network), a Fifth Generation (5G) cellular access network, or the like), a fixed wireless access network, a WiFi access network, a satellite access network, or the like. The access networks 130 may include any other suitable type(s) of wireline or wireless access networks. 
 and scheduling transmission of packets of one or more data flows utilizing the radio and fixed path toward the access gateway based on at least the information; ¶ [0013] It is noted that the flow identification information may include application flow identification information for an application flow of an application, service flow identification information for a service flow of a service, or flow identification information for any other suitable flow which may be included within the downlink traffic (and, thus, also may be referred to herein as application, service, or flow identification information). The HCPE-based intelligent path selection enables the HCPE to control the path(s) (e.g., multipath subflow(s) of a multipath connection) over which the downlink traffic is sent from the HAG to the HCPE. 
Dion teaches discloses the invention substantially as recited above, however Dion does not teach of obtaining channel state information and scheduling transmission of packets of one or more data flows utilizing the channel state information; Pietraski in the same field of endeavor as Dion teaches in ¶[0146] In the scenario shown in FIG. 7, the difference between dlF1 and ulF2 may be less than the duplex distance. In all scenarios, a fuzzy cell configuration may implement a common scheduler that performs scheduling of resource of carriers belonging to different sites based on CSI reported with respect to each site and exchanged via the X2 interface 730 and consolidated at the common scheduler.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dion with the teachings of Pietraski, 

One would have been motivated to modify Dion in this manner so that by using CSI I/F information, data flow across the HCPE can be optimized based on the state of I/F. 		

With regards to Claims 11, 17, and 26, Dion teaches where the scheduling is further based on path state information gleaned from a network device that is intermediate between the access gateway and the premises equipment. Figure2 and ¶ [0044] The HCPE 210 is configured to operate as a gateway of the customer premises 211 for a set of CPEs (omitted for purposes of clarity) located at the customer premises 211. The HCPE 210 is configured to communicate via each of the access networks 230, for supporting use of multiple access networks 230 to communicate traffic between the HCPE 210 and the HAG 220. The HCPE 210 is configured to communicate with CPEs at the customer premises 211 via a customer premises network.


With regards to Claims 12, 18, and 27, Dion teaches of before scheduling the transmission of the packets to the fixed-line and radio paths, assigning (704) unique sequential numbers to the packets; ¶ [0049] It will be appreciated that the foregoing example is merely one of the various ways in which the HCPE 210 may control the transport subflows of a multipath connection to provide intelligent HCPE-based path selection of downlink traffic at the HCPE 210 (e.g., various other numbers or types of TCP subflows of an MPTCP {I.e. TCP uses sequential packet numbers}  connection may be established, modified, and/or terminated over various other types of access networks in order to provide intelligent HCPE-based path selection of downlink traffic at the HCPE 210).

With regards to Claims 13, 19, and 28, Dion teaches where the channel state information for the fixed- line interface includes one or more measurements of the one or more metal or optical fiber lines: data rate, delay, and bit error rate; ¶ 0046] The access networks 230 provide different types of access infrastructure options (having different characteristics which may be useful for different types of traffic, under different conditions, or the like) for the HCPE 210 and the HAG 220. For example, the fixed wireline network 230-1 is a lower capacity/lower latency access network providing a lower capacity/higher latency access link and the satellite network 230-2 is a higher capacity/higher latency access network providing a higher capacity/higher latency access link.

With regards to Claims 22  Dion teaches the invention substantially as recited above, however Dion does not teach where the scheduling is coordinated through a packet data convergence protocol (PDCP). Pietraski in the same field of endeavor as Dion teaches in   ¶ [0214] When a packet data convergence protocol (PDCP)/RLC level split is performed, implicit detection (RLC or PHY sync failure) as well as MAC CE reporting may be terminated on the cooperating eNB 1825.
 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dion with the teachings of Pietraski, 



With regards to Claims 15, 21, Dion teaches where the channel state information for the radio interfaces is received via the fixed-line interface when the fixed-line interface in a fault free state. ¶[0013]  The path selection capability is configured to support HCPE-based intelligent path selection based on flow identification information {i.e.CSI} signaled from the HAG to the HCPE based on determination of the flow identification information of the downlink traffic by the HAG. It is noted that the flow identification information may include application flow identification information for an application flow of an application, service flow identification information for a service flow of a service, or flow identification information for any other suitable flow which may be included within the downlink traffic (and, thus, also may be referred to herein as application, service, or flow identification information). The HCPE-based intelligent path selection enables the HCPE to control the path(s) (e.g., multipath subflow(s) of a multipath connection) over which the downlink traffic is sent {i.e. fixed line} from the HAG to the HCPE.
With regards to Claims 24,  Dion teaches the invention substantially as recited above, however Dion does not teach where the packets of the one or more data flows are distributed from the access gateway to the fixed-line and radio interfaces using X2 interface. Pietraski in the same field of endeavor as Dion teaches in ¶[0114] In another embodiment, all UCI may be sent using the PCC, and then relevant control information for each eNB may be forwarded from the eNB servicing the UL PCC using the X2 interface. The UL control information may be forwarded on an X2 interface based on the delay incurred over the X2 interface, and may be specific to X2 interface implementations.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dion with the teachings of Pietraski, 

One would have been motivated to modify Dion in this manner so that data flows can be distributed from the access gateway to the fixed-line and radio interfaces efficiently.	

  Claims 14, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dion United States Patent Application 20190089623 in view of Pietraski United States Patent Application 20150223178 and in further view of Nam United States Patent Application 20140086174.

With regards to Claims 14, 20, and 29, Dion teaches discloses the invention substantially as recited above, however Dion does not teach of where  the channel state information for the fixed- line interface is transmitted in a format compatible to a physical downlink control channel (PDCCH) format; Nam in the same field of endeavor as Dion teaches in ¶[0005]  ... The CSI transmission in a PUCCH may be semi-statically configured by a NodeB so as to occur periodically or may be dynamically triggered by a NodeB, i.e., the CSI transmission in PUSCH is an aperiodic CSI, through a "CSI request" field in a DCI format conveyed by a PDCCH scheduling the PUSCH transmission and it may support large CSI payloads in order to provide the NodeB with detailed information for PDSCH scheduling{ e.g information for the fixed- line interface is transmitted}.  

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dion.

One would have been motivated to modify Dion in this manner so that channel state information for the fixed- line interface can be conveyed in an efficient manner.	  	

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dion United States Patent Application 20190089623 in view of Pietraski United States Patent Application 20150223178 and in further view of Cioffi United States Patent Application 20140376370. 

With regards to Claims 23, Dion teaches discloses the invention substantially as recited above, however Dion does not teach where the one or more radio bearers includes bearers in both licensed and unlicensed spectrums. Cioffi in the same field of endeavor as Dion teaches in ¶[0022] At the end-user's premises, network traffic may be distributed within the LAN via wired connections or wireless connections, for example, over coaxial wiring, electrical power wiring, twisted-pair telephone wiring, variants of Ethernet/Category-5 type wiring, and various types of wireless radio signals using licensed and unlicensed spectrum and various protocols. In accordance with one embodiment, access to Internet bandwidth and other services provided by the WAN backhaul may be secured.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dion.



Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462